DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 12 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abraham et al (US 20190090123 A1, hereinafter Abraham).

Consider claim 1, Abraham discloses a method for establishing a session, comprising: 
receiving, by an access and mobility management function entity, a session establishment request sent by a user equipment (In this Protocol Data Unit (PDU) session set up for NIDD, UE 1002 sends a PDU session request 1005 to AMF 1006 (e.g., AMF 510, 612) indicating NEF 1014 as the Access Point Name (APN), and therefore, indicating a small data session with NIDD, Fig. 10 and paragraph 80); 
determining, by the access and mobility management function entity, that a type of the session to be established for the user equipment is a control plane session according to a negotiation result with the user equipment in a registration process of the user equipment; wherein the negotiation result is Control Plane CIoT EPS optimization (the UE may include an indication in a registration request, such a flag, that indicates that the UE requires CIoT transmission and NIDD, paragraph 78); 
instructing, by the access and mobility management function entity, a session management function entity to establish the control plane session for the user equipment (The AMF may select, at 1007, an SDC-SMF for the PDU session with UE 1002. The SDC-SMF may be selected not just based on loading, but may also be selected based on capabilities of the SMF, e.g., based on whether the SMF is small data capable; 
performing, by the access and mobility management function entity, control plane data transmission with the user equipment through the control plane session and through a Non Access Stratum (NAS) message (The UE 1002 may then transmit uplink data 1015 to RAN 1004 in an SM payload. RAN 1004 forwards the SM payload to AMF 1006 that forwards the SM payload to SDC-SMF 1008 for transport to AF 1016. The SDC-SMF processes the SM payload to obtain the data and sends the data to AF 1016 over the T8 interface. Similarly, downlink data 1017 may be transported from AF 1016 to SDC-SMF 1008 over T8. The SDC-SMF 1008 includes the data as an SM payload and forwards the SM payload to the AMF 1006 to be sent to UE 1002, paragraph 80).



Consider claim 12, Abraham discloses a method for establishing a session, comprising: 
receiving, by a session management function entity, a session establishment request sent by a user equipment (UE 1002 sends a PDU session request 1005 to AMF 1006…The AMF 1006 may send an indication to the selected SDC-SMF 1008 to establish a PDU session, Fig. 10 and paragraph 80); 
receiving, by the session management function entity, instruction information of establishing a control plane session for the user equipment sent by an access and mobility management function entity, wherein the instruction information is sent after the access and mobility management function entity determines that a type of the session to be established for the user equipment is a control plane session according to a negotiation result with the user equipment in a registration process of the user equipment; wherein the negotiation result is Control Plane CIoT EPS optimization (Namf_PDU SESSION_CreateSM_Context, Fig. 10; the UE may include an indication in a registration request, such a flag, that indicates that the UE requires CIoT transmission and NIDD, paragraph 78); 
instructing, by the session management function entity, tunnel information of downlink control plane data transmission to a user plane function entity (Namf_PDU SESSION_CreateSM_Context, Fig. 10).


Consider claim 21, Abraham discloses a method for establishing a session, comprising: 
sending, by a user equipment, a session establishment request to an access and mobility management function entity and to a session management function entity UE 1002 sends a PDU session request 1005 to AMF 1006…The AMF 1006 may send an indication to the selected SDC-SMF 1008 to establish a PDU session, Fig. 10 and paragraph 80); 
establishing, by the user equipment, a control plane session with the access and mobility management function entity (an N2 PDU session is established and set up at 1013, Fig. 10 and paragraph 80); 
performing, by the user equipment, control plane data transmission with the access and mobility management function entity through the control plane session and through Non Access Stratum (NAS) message (The UE 1002 may then transmit uplink data 1015 to RAN 1004 in an SM payload. RAN 1004 forwards the SM payload to AMF 1006 that forwards the SM payload to SDC-SMF 1008 for transport to AF 1016. The SDC-SMF processes the SM payload to obtain the data and sends the data to AF 1016 over the T8 interface. Similarly, downlink data 1017 may be transported from AF 1016 to SDC-SMF 1008 over T8. The SDC-SMF 1008 includes the data as an SM payload and forwards the SM payload to the AMF 1006 to be sent to UE 1002, paragraph 80).




Claims 1, 3, 8, 10, 12, 14, 17, 19, 21, 24, 26, 37, 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 20200146077 A1, hereinafter Li).

Consider claim 1, Li disclose a method for establishing a session, comprising: 
receiving, by an access and mobility management function entity, a session establishment request sent by a user equipment (in step 0, the UE may send a request (i.e. a registration or service request) to establish a new PDU session to AMF through the RAN, Fig. 11 and paragraph 100); 
determining, by the access and mobility management function entity, that a type of the session to be established for the user equipment is a control plane session according to a negotiation result with the user equipment in a registration process of the user equipment; wherein the negotiation result is Control Plane CIoT EPS optimization (Next, in step 1, once the AMF gets the NAS message including a session establishment request, it may select a SMF for the session establishment process. The selection of SMF may be done based on querying subscription information via the Unified Data Management (UDM) or policy information via the Policy Control Function (PCF) or it may be based on whether a SMF supports NIDD (5G non-IP data delivery), Fig. 11 and paragraphs 110-111; To use the NIDD as a service, the UE may indicate this requirement to the network during the registration process. Since the 5G core network is built on the concept of network slice, there could be a certain network slice that is configured for specifically serving the NIDD, or some NFs that are optimized for NIDD. The following information may be used during the registration process for NIDD: A NIDD only indicator may be used by UE in a registration request to indicate to the network that UE is requesting NIDD service, and will send and receive only non-IP data through the network, paragraphs 92-93; in many IoT use cases, the NIDD mechanism may be used to transfer small infrequent data packets, paragraph 20; control plane optimization has been defined in 3GPP TS 23.682, see paragraph 19) [3GPP TS 23.682 V15.2.0 specifies transmission of non-IP data for CIoT EPS Optimization]; 
instructing, by the access and mobility management function entity, a session management function entity to establish the control plane session for the user equipment (In step 2, the AMF forwards the session establishment request to the selected SMF with information discussed in step 0 and step 1, Fig. 11 and paragraph 115); 
performing, by the access and mobility management function entity, control plane data transmission with the user equipment through a Non Access Stratum (NAS) message (As shown, in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with UE ID and session ID included within a NAS message. In addition, the UE may add a parameter indicating that the NAS message includes a non-IP data, Fig. 12 and paragraph 148).


Consider claim 3, and as applied to claim 1 above, Li discloses instructing, by the access and mobility management function entity, tunnel information of the access and mobility management function entity to the session management function entity, wherein the tunnel information of the access and mobility management function entity is used by a user plane function entity to send downlink data to the access and mobility management function entity (In step 2, the AMF forwards the session establishment request to the selected SMF with information discussed in step 0 and step 1, paragraph 115; In step 0, the UE may send a request (i.e. a registration or service request) to establish a new PDU session to AMF through the RAN. UE may provide the following information inserted in the NAS message: Downlink data buffering option (indicates if buffering should be enabled for the session), use NEF Indication--an indication of whether data should be routed to the SCS/AS via the NEF or whether data should be tunneled to the SCS/AS via a UPF, paragraphs 100, 108 and 108).

Consider claim 8, and as applied to claim 1 above, Li discloses wherein performing, by the access and mobility management function entity, control plane data transmission with the user equipment  through the control plane session through the NAS message, comprises: 
performing, by the access and mobility management function entity, control plane data transmission with the user equipment through the control plane session through an NAS mobility management message (in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with UE ID and session ID included within a NAS message. In addition, the UE may add a parameter indicating that the NAS message includes a non-IP data, Fig. 12 and paragraph 148); and the method further comprises: 
performing, by the access and mobility management function entity, control plane data transmission with a user plane function entity through a tunnel (tunnel information between AMF and UPF (Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD, paragraph 134).

Consider claim 10, and as applied to claim 1 above, Li discloses wherein
performing, by the access and mobility management function entity, control plane data transmission with the user equipment through the control plane session and through the NAS message, comprises: 
performing, by the access and mobility management function entity, control plane data transmission with the user equipment through the control plane session and through an NAS session management message (in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with UE ID and session ID included within a NAS message. In addition, the UE may add a parameter indicating that the NAS message includes a non-IP data, Fig. 12 and paragraph 148); and the method further comprises: 
performing, by the access and mobility management function entity, transmission of the NAS session management message with the session management function entity (the SMF is in the data path, Fig. 12 and paragraph 151).

Consider claim 12, Li discloses a method for establishing a session, comprising: 
receiving, by a session management function entity, a session establishment request sent by a user equipment (in step 0, the UE may send a request (i.e. a registration or service request) to establish a new PDU session to AMF through the RAN, Fig. 11 and paragraph 100); 
receiving, by the session management function entity, instruction information of establishing a control plane session for the user equipment sent by an access and mobility management function entity, wherein the instruction information is sent after the access and mobility management function entity determines that a type of the session to be established for the user equipment is a control plane session according to a negotiation result with the user equipment in a registration process of the user equipment; wherein the negotiation result is Control Plane CIoT EPS optimization (In step 2, the AMF forwards the session establishment request to the selected SMF with information discussed in step 0 and step 1, Fig. 11 and paragraph 115; To use the NIDD as a service, the UE may indicate this requirement to the network during the registration process. Since the 5G core network is built on the concept of network slice, there could be a certain network slice that is configured for specifically serving the NIDD, or some NFs that are optimized for NIDD. The following information may be used during the registration process for NIDD: A NIDD only indicator may be used by UE in a registration request to indicate to the network that UE is requesting NIDD service, and will send and receive only non-IP data through the network, paragraphs 92-93; in many IoT use cases, the NIDD mechanism may be used to transfer small infrequent data packets, paragraph 20; control plane optimization has been defined in 3GPP TS 23.682, see paragraph 19) [3GPP TS 23.682 V15.2.0 specifies transmission of non-IP data for CIoT EPS Optimization]; 
instructing, by the session management function entity, tunnel information of downlink data transmission to a user plane function entity (In step 10, the SMF sends the session establishment request to the NEF (or UPF in case UPF is used as the anchor point. The following information may be included: Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD… Data buffering enablement: indicate if the data buffering mechanism is enabled for the downlink data destined to the UE, Fig. 11 and paragraphs 134, 138, and 141).

Consider claim 14, and as applied to claim 12, Li discloses wherein the tunnel information of downlink control plane data transmission is tunnel information of the access and mobility management function entity; or tunnel information of the session management function entity (In step 10, the SMF sends the session establishment request to the NEF (or UPF in case UPF is used as the anchor point. The following information may be included: Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD… Data buffering enablement: indicate if the data buffering mechanism is enabled for the downlink data destined to the UE, Fig. 11 and paragraphs 134, 138, and 141).

Consider claim 17, and as applied to claim 12 above, Li discloses determining, by the session management function entity, a session type to be control plane session according to session context information of the user equipment (In step 10, the SMF sends the session establishment request to the NEF (or UPF in case UPF is used as the anchor point). The following information may be included:. PDU session type: non-IP, Fig. 11 and paragraph 134).
	
	Consider claim 19, and as applied to claim 12 above Li discloses performing, by the session management function entity, control plane data transmission with the user equipment through a Non Access Stratum, NAS, session management message in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with UE ID and session ID included within a NAS message. In addition, the UE may add a parameter indicating that the NAS message includes a non-IP data, Fig. 12 and paragraph 148); and performing, by the session management function entity, data transmission with the user plane function entity through tunnel information (tunnel information between AMF and UPF (Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD, paragraph 134) .

Consider claim 21, Li discloses a method for establishing a session, comprising: 
sending, by a user equipment, a session establishment request to an access and mobility management function entity and to a session management function entity (in step 0, the UE may send a request (i.e. a registration or service request) to establish a new PDU session to AMF through the RAN, Fig. 11 and paragraph 100; In step 2, the AMF forwards the session establishment request to the selected SMF with information discussed in step 0 and step 1, paragraph 115); 
establishing, by the user equipment, a control plane session with the access and mobility management function entity (In step 13, the AMF notifies the RAN and UE about the completion of session establishment, Fig. 11 and paragraph 146); 
performing, by the user equipment, control plane data transmission with the access and mobility management function entity through the control plane session and through Non Access Stratum (NAS) message (As shown, in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with UE ID and session ID included within a NAS message. In addition, the UE may add a parameter indicating that the NAS message includes a non-IP data, Fig. 12 and paragraph 148).

Consider claim 24, and as applied to claim 21 above, Li discloses  wherein performing, by the user equipment, control plane data transmission with the access and mobility management function entity through the control plane session and through a Non Access Stratum (NAS) message comprises: performing, by the user equipment, control plane data transmission with the access and mobility management function entity through an NAS mobility management message or an NAS session management message (in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with UE ID and session ID included within a NAS message, Fig. 12 an =d paragraph 148; the procedure initiated by the UE to establish a connection for NIDD through the control plane (i.e., NAS signaling is used), paragraph 147).

Consider claim 26, and as applied to claim 1 above, Li discloses an access and mobility management function entity for establishing a session, wherein the access and mobility management function entity comprises a processor, a memory and a transceiver, wherein the processor is configured to read a program in the memory to perform the method according to claim 1 (see Fig. 34 and paragraph 164).

Consider claim 37, and as applied to claim 12 above, Li discloses a session management function entity for establishing a session, comprising: a processor, a memory and a transceiver, wherein the processor is configured to read a program in the memory to perform the method according to claim 12 (see Fig. 34 and paragraph 164).

Consider claim 46, and as applied to claim 21 above, Li discloses a user equipment for establishing a session, comprising a processor, a memory and a transceiver, wherein the processor is configured to read a program in the memory to perform the method according to claim 21 (see Fig. 29).

Claim Rejections - 35 USC § 103
:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 5, 7, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park et al (US 20200137675 A1, hereinafter Park).

Consider claim 5, and as applied to claim 1 above, Li does not expressly disclose receiving, by the access and mobility management function entity, tunnel information of a user plane function entity instructed by the session management function entity, wherein the tunnel information of the user plane function entity is used by the access and mobility management function entity to send uplink data to the user plane function entity.
In the same field of endeavor, Park discloses receiving, by the access and mobility management function entity, tunnel information of a user plane function entity instructed by the session management function entity, wherein the tunnel information of the user plane function entity is used by the access and mobility management function entity to send uplink data to the user plane function entity (From SMF to AMF: SM response (cause, N2 SM information (PDU session ID, QoS profile, CN tunnel information), N1 SM information (PDU session establishment authorization (approved QoS rule, SSC mode, S-NSSAI, allocated IPv4 address))), Fig. 18 and paragraph 809).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Li to improve the efficiency in a registration procedure for UEs which essentially need establishment of a PDU session.

Consider claim 7, and as applied to claim 5 above, Park discloses receiving, by the access and mobility management function entity, service quality information of the session instructed by the session management function entity (From SMF to AMF: SM response (cause, N2 SM information (PDU session ID, QoS profile, CN tunnel information), N1 SM information (PDU session establishment authorization (approved QoS rule, SSC mode, S-NSSAI, allocated IPv4 address))), Fig. 18 and paragraph 809).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Li to improve the efficiency in a registration procedure for UEs which essentially need establishment of a PDU session.

Consider claim 15, and as applied to claim 12 above, Li does not expressly disclose instructing, by the session management function entity service quality information of the session requested to be established to the access and mobility management function entity.
In the same field of endeavor, Park discloses instructing, by the session management function entity service quality information of the session requested to be established to the access and mobility management function entity (From SMF to AMF: SM response (cause, N2 SM information (PDU session ID, QoS profile, CN tunnel information), N1 SM information (PDU session establishment authorization (approved QoS rule, SSC mode, S-NSSAI, allocated IPv4 address))), Fig. 18 and paragraph 809).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Li to improve the efficiency in a registration procedure for UEs which essentially need establishment of a PDU session.

Consider claim 16, and as applied to claim 12 above, Li does not expressly disclose instructing, by the session management function entity, tunnel information of the user plane function entity to the access and mobility management function entity.
In the same field of endeavor, Park discloses instructing, by the session management function entity, tunnel information of the user plane function entity to the access and mobility management function entity (From SMF to AMF: SM response (cause, N2 SM information (PDU session ID, QoS profile, CN tunnel information), N1 SM information (PDU session establishment authorization (approved QoS rule, SSC mode, S-NSSAI, allocated IPv4 address))), Fig. 18 and paragraph 809).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Li to improve the efficiency in a registration procedure for UEs which essentially need establishment of a PDU session.

Consider claim 18, and as applied to claim 17 above, Li does not expressly disclose instructing, by the session management function entity, tunnel information of the user plane function entity corresponding to the session requested to be established to the access and mobility management function entity.
In the same field of endeavor, Park discloses instructing, by the session management function entity, tunnel information of the user plane function entity corresponding to the session requested to be established to the access and mobility management function entity (From SMF to AMF: SM response (cause, N2 SM information (PDU session ID, QoS profile, CN tunnel information), N1 SM information (PDU session establishment authorization (approved QoS rule, SSC mode, S-NSSAI, allocated IPv4 address))), Fig. 18 and paragraph 809).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Li to improve the efficiency in a registration procedure for UEs which essentially need establishment of a PDU session.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Talebi Fard et al (US 20190159227 A1, hereinafter Talebi Fard)

Consider claim 13, and as applied to claim 12 above, Li does not expressly disclose receiving, by the session management function entity, tunnel information of the access and mobility management function entity sent by the access and mobility management function entity.
In the same field of endeavor, Talebi Fard discloses receiving, by the session management function entity, tunnel information of the access and mobility management function entity sent by the access and mobility management function entity (the AMF 155 may send to the SMF 160 a Nsmf_PDUSession_UpdateSMContext Request (N2 SM information (AN Tunnel Info), RAT Type) per PDU Session. If the AMF 155 may receive N2 SM information (one or multiple) from the RAN 105, then the AMF 155 may forward the N2 SM information to the relevant SMF 160, paragraph 110).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Talebi Fard with the teachings of Li to implement enhanced features and functionalities in a 5G system. 
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 that Li does not disclose the UE negotiating with the AMF to determine that a session to be established is a control plane session. The Examiner respectfully disagrees because Li discloses that “[t]o use the NIDD as a service, the UE may indicate this requirement to the network during the registration process” (see paragraph 92).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jain et al (US 20200178061 A1) discloses cellular IoT network architecture. Shi et al  (US 20190116229 A1) discloses 5G IoT data delivery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642